 



EXHIBIT 10.C
AMENDMENT TO
VIAD CORP
1997 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT FOR DIRECTORS
AS ADOPTED FEBRUARY 23, 2005
          Director, ___, and Viad Corp mutually agree to the following amendment
to the Restricted Stock Agreement for the award of restricted stock granted to
Director on February 22, 2006 (the “Agreement”). Unless otherwise defined
herein, capitalized terms used herein will have the same meanings as in the
Agreement.
          1. Section 3(a) of the Agreement is amended by deleting it in its
entirety, and replacing it with the following:
“(a) Termination of Service. Except as provided in this paragraph 3 and in
paragraph 8 below or as otherwise may be determined by the Board in its absolute
discretion on a case by case basis, if the Director’s service ceases with the
Corporation for any reason (other than termination for Cause, as defined in the
Plan), full ownership of the Shares will occur upon lapse of the Restriction
Period as set forth in paragraph 2 and dividends will be paid through such
period, in each case on a pro rata basis, calculated based on the percentage of
time such Director served as a director of the Corporation from the Commencement
Date through the date such Director ceases to be a director of the Corporation;
provided, however, that full ownership of the shares (versus pro rata ownership)
will occur upon lapse of the Restriction Period if the Director has reached age
60 at the time of service termination and such termination of service is at
least 2 years subsequent to the date of grant; the director has reached age 65
at the time service terminates and such termination of service is at least 6
months subsequent to the date of grant; or such termination of service is at
least 6 months subsequent to the date of grant and Director has terminated
service due to unforeseen hardship or circumstances beyond the control of
Director, as reasonably determined by the Human Resources Committee of the
Board, in its absolute discretion.”
          2. This Amendment shall be effective as of March 28, 2006.
          3. Except as otherwise expressly modified or amended herein, all terms
and conditions contained in the Agreement will remain in full force and effect.
          IN WITNESS WHEREOF, the parties have caused this Amendment to the
Agreement to be duly executed.

                          Dated:       , 2006           VIAD CORP
 
                       
 
                       
 
                  By:    
 
                       
 
                      Title:
 
                        ATTEST:                    
 
                                      General Counsel or Assistant Secretary    
       
 
                                            ACCEPTED:
 
                                                                  Director

